      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK,                                  )
          Plaintiff,                             )
v.                                               )     Case. No. 20-cv-4084-EFM-TJJ
                                                 )
STATE OF KANSAS, et al.,                         )
           Defendants.                           )
                                                 )



           MEMORANDUM IN SUPPORT OF MOTION TO DISMISS


       Tom Day, Director of the Office of Legislative Administrative Services (“LAS”),

sued in his official capacity, moves the Court for an Order dismissing this lawsuit,

pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

       As to Tom Day, this action should be dismissed for the reasons stated in the Motion

to Dismiss filed by the State of Kansas and LAS (Docs. 18-19). In addition, as Judge Sam

Crow of this District found in dismissing Haulmark’s similar claims against two other

individuals, Senate President Susan Wagle and House Speaker Ron Ryckman,

Haulmark’s claims are barred for lack of standing and redressability and do not state a

proper claim under Ex parte Young. For these reasons and others stated herein, dismissal

of the action against Tom Day is proper.

                      Nature of the Matter Before the Court

       The Kansas Legislature is committed to offering reasonable and appropriate

accommodations as per the Americans with Disabilities Act and has offered reasonable

accommodations to Plaintiff Chris Haulmark. Based upon the contention that the ADA

                                             1
       Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 2 of 30




entitles the requestor to whatever he or she requests and that perfection is the applicable

standard, Haulmark seeks mandatory prospective injunctive relief that this Court order

the State, the Legislature’s Administrative Office (“LAS”), and its Director Day to adopt

policies of non-discrimination against the hearing impaired (policies already in

existence), declaratory relief that the Kansas Open Records and Meetings Acts are subject

to the ADA, and $5 million in compensatory damages. Haulmark’s Complaint misstates

the applicable standard under the ADA and fails to state a plausible Title II claim for any

of the relief requested, particularly as to Tom Day, an individual. The Complaint is also

barred for lack of jurisdiction, failing to present a justiciable case or controversy.

Dismissal is appropriate under Fed. R. Civ. P. 12(b)(1) or (b)(6).

                                    STATEMENT OF FACTS1

        1. The Legislature has a published ADA Notice, offering accommodations upon

            two working days-notice. Doc. 1, at ⁋ 15; Pltf’s Exh.1.

        2. The State of Kansas has a policy under which all State technology projects are

            to be ADA-compliant, ITEC 1210.0. Doc. 1, at ⁋ 35. A copy of ITEC 1210 is

            attached hereto and incorporated herein as per Fed. R. Civ. P. 10(c), submitted

            as Exhibit B to the Declaration of Alan Weis, attached hereto.2

        3. Plaintiff Chris Haulmark is deaf. Doc. 1, at ⁋ 11.

        4. Tom Day is the Director of Legislative Administrative Services. Doc. 1, at ⁋ 14.




1
  The facts referred to herein are either stated in the Complaint or are jurisdictional facts upon which the
Court has wide discretion to consider affidavits or other evidence without converting the matter to summary
judgment. Davis ex rel. Davis v. United States, 343 F.3d 1282, 1296 (10th Cir 2003) (citing Holt v. United
States, 46 F.3d 1000, 1003 (10th Cir. 1995)).
2 The State and LAS’ Memorandum contains an error on the Policy number, corrected herein. The

undersigned apologizes for the error.

                                                     2
Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 3 of 30




5. Legislative Administrative Services (“LAS”) is an administrative office

   established by statute, acting at the direction of the LCC. K.S.A. 46-1212a.

6. The Complaint does not allege that Day is a “public entity” as defined in the

   Americans with Disabilities Act. Doc. 1, at ⁋ 14.

7. The Complaint does not allege any occasion upon which Plaintiff Chris

   Haulmark was denied a qualified interpreter by LAS when he had given prior

   notice as per the Legislature’s ADA Policy. Doc. 1.

8. On a single day, January 14, 2019, Haulmark was not provided an interpreter

   when he requested an interpreter without giving prior notice as required by the

   published ADA policy. Doc. 1, at ⁋ 31.

9. On November 1, 2019, Haulmark sent a letter to Tom Day at LAS pursuant to

   the Kansas Open Records Act, K.S.A. 45-215, et seq., requesting professional,

   “errorless” transcriptions of 13-pages of legislative committee meetings, nearly

   900 in number. Doc. 1, at ⁋ 39. A complete copy of the letter and the 13-page

   attachment is attached hereto and incorporated herein as per Fed. R Civ. P.

   10(c), Exhibit L to Day’s Declaration; Declaration of Tom Day, ⁋ 16, Exhibit 1

   hereto.

10. Tom Day responded to the letter on behalf of LAS, denying the request under

   the KORA, but offering to produce specific transcripts of Haulmark’s choosing.

   Doc. 1, at ⁋⁋ 40-41. A copy of Day’s letters referred to in the Complaint are

   attached hereto and incorporated herein as per Fed. R. Civ. P. 10(c), included

   in Exhibit L to the Day Declaration; Day Dec. ⁋ 16.

11. Day offered to meet with Haulmark. Doc. 1, at ⁋ 41.



                                      3
Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 4 of 30




12. The Complaint does not reflect that Haulmark responded to Day’s offer to

   produce specific transcripts of interest to him. See Doc. 1.

13. On December 5, 2019 Day met with Haulmark, a meeting which included the

   State ADA Coordinator and representatives of the Kansas Commission on Deaf

   and Hard of Hearing. Day explained he had been working on improving

   accessibility for legislative proceedings and that he would continue in those

   efforts and provide a progress report. Doc. 1, at ⁋⁋ 46-47.

14. On December 19, 2019, the Legislative Coordinating Council (“LCC”), met and

   adopted a resolution:

   Motion Regarding Audio/Video Streaming and Related
   Accessibility Requirements

   Item #6, LCC Agenda, December 19, 2019

   I move that the Legislative Coordinating Council direct Mr. Tom Day,
   Director of Legislative Administrative Services, to develop a plan of
   implementation of the full video and audio streaming of Senate and
   House of Representative chamber session meetings and all legislative
   committee meetings over a reasonable period of time with regard to
   acceptable hardware and software options and reasonable costs
   associated with such implementation, including reasonable services
   for the deaf and hard of hearing segment of our citizenry. Mr. Day
   shall consult with the Kansas Commission for the Deaf and Hard of
   Hearing (including appearing before a meeting of the commission)
   and Mr. Anthony Fadale, State ADA Coordinator for the State of
   Kansas as he proposes such plan. For any necessary revisions to LCC
   Policies, Mr. Day shall consult with Mr. Gordon Self, Revisor of
   Statutes for assistance and drafting resources. Mr. Day shall present
   such plan at a subsequent meeting of the LCC.

   The resolution is generally referred to in the Complaint and is attached hereto

   as per Fed. R. Civ. P. 10(c). Day Declaration, at ⁋ 3, Exhibit A.

15. On January 10, 2020, Day and Fadale met with the Kansas Commission on

   Deaf and Hard of Hearing, indicating he was they were working on improving

                                      4
Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 5 of 30




   the accessibility of the streaming of legislative proceedings referring to the LCC

   being “fully behind” the effort, referring to the December 2019 resolution. Doc.

   1, at ⁋ 48.

16. On January 14, 2020, Haulmark emailed Tom Day noting that legislative

   proceedings were posted to the YouTube channel but complaining that the

   captions on the YouTube Channel “are not following the proper rules of the [sic]

   English which includes correct spelling, capitalization, and grammar

   structure.” The email requested “complete and accurate” transcriptions of all

   YouTube videos. Doc. 1, at ⁋ 50; Pltf’s Exh.11.

17. On January 16, 2020, Day responded to Haulmark, stating “[w]hile KORA

   does not require production of these transcripts, and as we have previously

   stated, we are willing to consider requests for specific proceedings of interest to

   you, such as portions of proceedings regarding specific bills. Please feel free to

   let me know if there are specific bills of interest to you such as were referred to

   generally in your correspondence.” Doc. 1, at ⁋ 51; Pltf’s Exh. 12.

18. Day’s January 16, 2020 letter reiterated to Haulmark that he was moving

   forward with the LCC’s December 19, 2019 resolution. Pltf’s Exh.12.

19. The Complaint does not reflect that Haulmark responded to Day’s offer to

   produce transcripts of specific proceedings of interest to him Doc. 1.

20. On March 2, 2020, Haulmark sent an email to Day demanding “transcripts to

   be produced and published with all of the content produced since the streams

   covering the legislative proceedings during the committee and subcommittee

   meetings.” Doc. 1, at ⁋ 52; Pltf’s Exh.13.



                                      5
Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 6 of 30




21. In March 2020, the World Health Organization declared a worldwide

   Pandemic. For Kansas, emergency declarations were issued, including by

   Governor Kelly on March 12, 2020. Doc. 1, at ⁋ 21; see, e.g., Kansas Supreme

   Court Administrative Orders relating to the COVID-19 Pandemic available at

   kscourts.org, subject to judicial notice as per Fed. R. Evid. 201.

22. Legislation does not carry over from the 2020 Session. Kan. Const. art. 2, § 8.

23. In an April 10, 2020, letter, Day responded to the KORA request, again offering

   to produce transcripts of specific proceedings of interest. Pltf’s # 15.

24. In an April 13, 2020, email to Day, Haulmark recounted Day’s April 10, 2020,

   offer to produce specific transcripts of specific proceedings of interest, but did

   not ask Day for transcripts or other assistance with specific proceedings of

   interest, demanding transcripts be produced of every single proceeding, citing

   KORA, the ADA and the Rehabilitation Act. Pltf’s Exh.13.

25. On July 15, 2020, Tom Day and Legislative Chief Information Technology

   Officer Alan Weis made the first of several presentations to the Legislative Joint

   Budget Committee regarding the Virtual Statehouse Project (“VSP”), including

   the statement, ““[w]e are working . . . to ensure accessibility is achieved.” Doc.

   1, at ⁋ 57.

26. On September 16, 2020, the LCC met and approved proceeding with the Kansas

   Virtual Statehouse Project. Day Dec., at ⁋ 7, Day Exh. D.

27. In September 2020, the VSP was reviewed by the Legislative CITO as per ITEC

   policy 1210 and state statute, K.S.A. 75-7208(a), and submitted to the State

   Information Technology Council. Weis Dec., at ⁋ 3; Weis Exh. A.



                                      6
Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 7 of 30




28. On September 25, 2020, upon LCC approval, a request for proposals was issued

   regarding the VSP, including a deliverable of ADA accessibility. Day Dec., at ⁋

   8; Day Exh. E.

29. On November 19, 2020, the LCC approved the VSP. The contract for the VSP

   was signed by Ron Ryckman for the LCC. Day Dec., at ⁋ 11-12; Day Exh. G,H.

30. On November 19, 2020, installation of the VSP began. Weis Dec., at ⁋ 2.

31. The contract calls for the VSP installation to be completed by February 28,

   2021. Weis Dec., at ⁋ 6; Day Exh. H.

32. After the VSP is fully implemented, there will be no audio only streams of

   legislative activities and the VSP will offer real-time closed captioning with the

   streaming through Sliq rather than through YouTube. Weis Dec. at ⁋⁋ 6, 8.

33. The Complaint does not allege that Haulmark made a request for

   accommodation to Day in the 2021 Legislative Session. Doc. 1.

34. Prior to the VSP, audio streams were carried over to the Legislature’s YouTube

   channel where auto-generated captions were applied, generally within about

   24 hours. Weis Dec., at ⁋ 7.

35. Haulmark does not identify specific proceedings that he missed out on due to

   any alleged deficiencies in the YouTube captioning. Doc. 1.

36. The Complaint does not reflect that Haulmark made a request for

   accommodation to Day with regard to any specific legislation, or during the

   2021 Legislative Session. Doc. 1.

37. Haulmark seeks a mandatory injunction requiring “Defendants” to adopt

   policies of non-discrimination toward the hearing disabled, $5 million in



                                       7
         Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 8 of 30




            compensatory damages, and declaratory relief that KORA and KOMA are

            subject to the ADA. Doc. 1, at pp. 25-27.

                                     Questions Presented

1. Should this Complaint be dismissed for lack of jurisdiction under Fed. R. Civ. P.

    12(b)(1) where the Complaint fails to present a justiciable case or controversy and the

    Complaint fails to demonstrate standing or a proper Ex parte Young claim as to Tom

    Day?

2. Does the Complaint state a plausible claim for relief against Tom Day?

                        ARGUMENTS AND AUTHORITIES

    I.      Legal Standards

         A. Failure to State a Claim

         Under Rule 12(b)(6), a defendant may move for dismissal of any claim which the
         plaintiff has failed to state a claim upon which relief can be granted. Upon
         such motion, the court must decide “whether the complaint contains ‘enough facts
         to state a claim to relief that is plausible on its face.’” A claim is facially plausible if
         the plaintiff pleads facts sufficient for the court to reasonably infer that the
         defendant is liable for the alleged misconduct. The plausibility standard reflects
         the requirement in Rule 8 that pleadings provide defendants with fair notice of the
         nature of claims as well as the grounds on which the claim rests.3

         “[T]he mere metaphysical possibility that some plaintiff could prove some set of
         facts in support of the pleaded claims is insufficient; the complaint must give the
         court reason to believe that this plaintiff has a reasonable likelihood of mustering
         factual support for these claims.” . . . In determining whether a claim is facially
         plausible, the Court must draw on its judicial experience and common sense. All
         well-pleaded facts in the complaint are assumed to be true and are construed in
         the light most favorable to Plaintiffs. Allegations that merely state legal
         conclusions, however, need not be accepted as true.4




3 Day v. University of Kan. Hosp. Auth., No. 19-02788-EFM, 2020 WL 3412479, at ** 1-2 (D. Kan. June
23, 2020).
4 Balmer Fund, Inc. v. City of Harper, 294 F. Supp. 3d 1136, 1141–42 (D. Kan. 2018).


                                                  8
       Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 9 of 30




        B. Subject Matter Jurisdiction

        Federal courts are courts of limited jurisdiction.5 A presumption exists
        against jurisdiction and “the burden of establishing the contrary rests upon the
        party asserting jurisdiction.”6

        Motions to dismiss for lack of subject matter jurisdiction ‘generally take one of
        two forms: (1) a facial attack on the sufficiency of the complaint’s allegations as to
        subject matter jurisdiction; or (2) a challenge to actual facts upon which subject
        matter jurisdiction is based.’ If the motion challenges the sufficiency of the
        complaint’s jurisdictional allegations, the district court must accept all factual
        allegations as true.7

         “[A] motion under Rule 12(b)(1) “may go beyond allegations contained in the
        complaint and challenge the facts upon which subject matter jurisdiction
        depends.”8 The Court “has wide discretion to allow affidavits, other documents . .
        . to resolve disputed jurisdictional facts. In such instances, a court’s reference to
        evidence outside the pleadings does not convert the motion [to dismiss] to a Rule
        56 motion for summary judgment.”9

        Facts that are subject to judicial notice may be considered without converting the
        matter to summary judgment.10

        A Rule 12(b)(1) motion to dismiss need not be converted unless resolution of the
        jurisdictional issue “requires resolution of an aspect of the substantive claim.”11

        C. Pro Se Standard

        Pro se complaints are held to “less stringent standards than formal pleadings
        drafted by lawyers.” A pro se litigant is entitled to a liberal construction of his
        pleadings. If a court can reasonably read a pro se complaint in such a way that it
        could state a claim on which it could prevail, it should do so despite “failure to cite
        proper legal authority ... confusion of various legal theories ... or [Plaintiff’s]
        unfamiliarity with the pleading requirements.” However, it is not the proper role
        of a district court to “assume the role of advocate for the pro se litigant.” As it
        relates to motions to dismiss generally, “the court accepts the well-pleaded
        allegations of the complaint as true and construes them in the light most favorable
        to the plaintiff.” “Well-pleaded” allegations are those that are facially plausible


5 Day, at * 2 (citing Kakkonen v Guardian Life Ins. Co., 511 U.S. 375, 377 (1994) (further citation omitted)).
6 Id.
7 Day, at * 2 (citations omitted).
8 Davis ex rel. Davis v. United States, 343 F.3d 1282, 1295 (10th Cir 2003) (quoting Holt v. United States,

46 F.3d 1000, 1003 (10th Cir. 1995) (internal quotation marks excluded)).
9 Id., at 1296 (quoting Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995) (internal quotation marks

excluded)).
10 Tal v. Hogan, 45 F.3d 1244, 1264-65, n.24 (10th Cir. 2006).
11 Davis, at 1296 (citation omitted).


                                                      9
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 10 of 30




           such that “the court [can] draw the reasonable inferences that the defendant is
           liable for the misconduct alleged.”12

     II.      This Action Should Be Dismissed for Lack of Jurisdiction

           Day joins in the jurisdictional argument made in the State’s and LAS’ motion to

dismiss, Docs. 19 at 10-15, including the argument that jurisdiction is lacking for the

requested declaratory judgment regarding state law (KORA, KOMA).13 For the Court’s

convenience, the argument is briefly reiterated herein.

           A. Legal Standard for Standing/Case or Controversy

           Under Article III, this Court’s jurisdiction is limited to cases or controversies.14

“The ‘core component’ of the requirement that a litigant have standing to invoke the

authority of a federal court ‘is an essential and unchanging part of the case-or-controversy

requirement of Article III.” 15 Standing requires three elements: injury in fact, causation

and redressability.16 “Standing has been rejected . . . because the alleged injury is not

‘concrete and particularized.’”17 Speculation does not support standing.18 “[A] plaintiff

must demonstrate standing separately for each form of relief sought.”19 “[S]tanding is not

dispensed in gross.”20 Self-inflicted injury does not support standing as the alleged injury

is not “fairly traceable” to a defendant’s unlawful conduct.21                   As the party seeking



12 Day v. University of Kansas Hosp. Auth., 2020 WL at *2 (citations omitted).
13 28 U.S.C. § 2201 “does not extend the jurisdiction of the federal courts;” an underlying federal question
must still be presented. Medtronic, Inc. v. Mirowski Family Ventures, LLC, 571 U.S. 191, 197 (2014)
(citation omitted).
14 U.S. Const., art. III, § 2 (the judicial power is limited to cases or controversies).
15 DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992)).
16 Goico v. U.S.F.D.A., 20-1248-JAR-KGG, 2020 WL 7078731, at * 6 (D. Kan. Dec. 3, 2020) (citing Lujan,

at 560-61).
17 Cuno, at 344 (quoting Lujan,at 560).
18 Id.
19 Id., at 352 (citing Friends of the Earth, Inc. v. Laidlaw,528 U.S. 167, 185 (2000); Lyons, at 109).
20 Id., at 353 (quoting Lewis v. Casey, 518 U.S. 343, 358, n.6 (1996)).
21 Clapper v. Amnesty Int’l, USA, 568 U.S. 398, 418 (2013).


                                                    10
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 11 of 30




jurisdiction, the Plaintiff has the burden of establishing standing.22 The Plaintiff “must

‘clearly . . . allege facts demonstrating’ each element of standing.” 23 This Court has

discretion in reviewing jurisdictional facts under 12(b)(1).24

        Standing is generally determined at the time the case is filed. 25 Mootness concerns

changes after the filing of the lawsuit.26 “A case becomes moot—and therefore no longer

a ‘Case’ or ‘Controversy’ for purposes of Article III—when the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” 27

        B. Legal Standard of Eleventh Amendment Immunity/Ex Parte Young

        The applicable law was set forth in another Title II case by the Honorable Sam

Crow of this District. In Sanders v. Kansas Dept. of Social and Rehab. Serv.,28 a case

where Plaintiff claimed SRS’ failure to provide a vest violated the ADA, the Rehabilitation

Act, and Section 1983, this Court stated the law regarding Eleventh Amendment

immunity as follows:

        The Eleventh Amendment grants the states absolute immunity from suits brought
        by individuals in federal court. Edelman v. Jordan, 415 U.S. 651, 662–63, 94 S. Ct.
        1347, 39 L.Ed.2d 662 (1974). It guarantees that “nonconsenting States may not be
        sued by private individuals in federal court.” Bd. of Trustees of Uni. of Ala. v.
        Garrett, 531 U.S. 356, 363, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001). When the state
        itself is a named defendant, the Eleventh Amendment bar operates regardless of
        the legal or equitable nature of the relief sought. Hensel v. Office of Chief
        Administrative Hearing Officer, 38 F.3d 505, 509 (10th Cir.1994). The same is
        true for suits against a state agency, regardless of the form of relief sought. ANR
        Pipeline Co. v. Lafaver, 150 F.3d 1178, 1187 (10th Cir.1998), cert. denied, 525 U.S.
        1122, 119 S.Ct. 904, 142 L.Ed.2d 902 (1999). Thus the Eleventh Amendment
        doctrine of sovereign immunity bars actions for damages against a State, its
        agencies and its officials acting in their official capacities. See Kentucky v.
22. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)).
23 Goico, 2020 WL 7078731, at * 6 (citing Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Warth v.
Seldin, 422 U.S. 490, 518 (1975)).
24 Davis, at 1295-96.
25 Brown v. Buhman, 822 F.3d 1151, 1164 (10th Cir. 2016).
26 Id.
27 Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)

(internal quotation marks omitted)).
28 317 F. Supp. 2d 1233, 1241 (D. Kan. 2004),


                                                   11
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 12 of 30




        Graham, 473 U.S. 159, 165–167, n. 14, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985);
        Ambus v. Granite Bd. of Educ., 995 F.2d 992, 994 (10th Cir.1993)

        The Eleventh Amendment bars Haulmark’s claim for $5 million in damages as to

Tom Day sued in his official capacity, and any damage claims against him must be

dismissed.29

        Assuming for the sake of argument Ex parte Young applies, the facts don’t support

its application here. Judge Crow discussed the exception in Sanders as follows:

        Under this doctrine, “the Eleventh Amendment generally does not bar a suit
        against a state official in federal court which seeks only prospective equitable relief
        for violations of federal law, even if the state is immune.” Elephant Butte Irrigation
        Dist. of N.M. v. Department of the Interior, 160 F.3d 602, 607 (10th Cir.), cert.
        denied, 526 U.S. 1019, 119 S.Ct. 1255, 143 L.Ed.2d 352 (1999). See Kentucky v.
        Graham, 473 U.S. 159, 167 n. 14, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985). The
        reasoning behind the Ex Parte Young exception is that if an official has performed
        his duties in a way that contravenes either the Constitution or a federal law, he
        does so outside the cloak of state authority, thus a suit against him does not impact
        the State in its sovereign or governmental capacity. Chaffin, 348 F.3d at 866.

        The Ex parte Young doctrine is narrow, applies only to prospective
        relief, and “does not permit judgments against state officers declaring
        that they violated federal law in the past.” Puerto Rico Aqueduct & Sewer
        Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146, 113 S.Ct. 684, 121 L.Ed.2d 605
        (1993). See Roe No. 2 v. Ogden, 253 F.3d 1225, 1233 (10th Cir.2001); Clark v.
        Stovall, 158 F.Supp.2d 1215 (D.Kan.2001), aff’d 2002 WL 798259 (10th Cir.
        Apr.30, 2002) (Table), cert. denied, 537 U.S. 948, 123 S.Ct. 412, 154 L.Ed.2d 292
        (2002).

        Four-part test

        The Tenth Circuit follows a four-part test to determine whether the Ex Parte Young
        doctrine should be applied:

        First, we determine whether the action is against state officials or the state itself.
        Second, we look at whether the alleged conduct of the state officials constitutes a
        violation of federal law. Third, we assess whether the relief sought is permissible
        prospective relief or analogous to a retroactive award of damages impacting the

29 Id. See Sinapi v. Rhode Island Bd. of Bar Examiners, 910 F.3d 544, 554 (1st Cir. 2018) (dismissing Title
II ADA based damage claims against members of the Board in their official capacities as barred by the
Eleventh Amendment, citing Guttman v. Khalsa, 669 F.3d 1101, 1113 (10th Cir. 2012)). See also Turner v.
National Council of State Boards of Nursing, Inc., 561 F. App’x 661, 665 (10th Cir. 2014) (citing Peterson v.
Martinez,707 F.3d 1197, 1205 (10th Cir. 2013))

                                                     12
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 13 of 30




        state treasury. Finally, we analyze whether the suit rises to the level of implicating
        “special sovereignty interests.”

        Chaffin, 348 F.3d at 866, quoting Robinson v. Kansas, 295 F.3d 1183, 1191 (10th
        Cir.2002). See ANR Pipeline Co. v. Lafaver, 150 F.3d 1178, 1187–90 (10th
        Cir.1998) (analyzing Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 117 S.Ct.
        2028, 138 L.Ed.2d 438 (1997) and Seminole Tribe v. Florida, 517 U.S. 44, 116 S.Ct.
        1114, 134 L.Ed.2d 252 (1996)). The court finds it necessary to address only two
        related factors: the nature of the alleged violation, and the nature of the relief
        sought.

        This doctrine requires that there “be an ongoing violation of federal
        law” and that it apply “only to prospective relief” and not “to obtain a
        declaration that a state officer has violated a plaintiff’s federal rights in
        the past.” Buchwald v. University of New Mexico School of Medicine, 159 F.3d
        487, 495 (10th Cir.1998). The requirement that the relief sought be permissible
        prospective relief not analogous to a retroactive award of damages impacting the
        state treasury is “not a game in semantics”; rather, the “overriding question is ...
        whether the relief will remedy future rather than past wrongs.” Chaffin, 348 F.3d
        at 867, quoting Elephant Butte, 160 F.3d at 611.30
        After looking at the law, the claims, and the facts, Judge Crow in Sanders found

that Ex parte Young was inapplicable, dismissing the Title II, Rehabilitation Act and 1983

claims against the state officials as barred by the Eleventh Amendment, finding that the

Amended Complaint failed to state sufficient facts showing that any alleged misconduct

by SRS officials was ongoing and finding it unlikely that the past circumstances giving rise

to the Complaint would “reoccur with any level of frequency.”31 The Court found that

Plaintiff’s claims that the past has a continuing effect was insufficient to warrant

prospective injunctive relief.32

        C. Judge Crow’s Similar Order and Analysis

        In a September 30, 2020, Order in Haulmark’s previous case on this subject, 20-




30 Sanders, at 1243-44 (emphasis supplied).
31Id., at 1243-44.
32 Id., at 1244 (citing V-1 Oil Co. v. Utah State Dept. of Pub. Safety, 131 F.3d 1415, 1422 (10th Cir. 1997);

Calderon v. Kansas Dept. of Soc. & Rehab. Serv., 181 F.3d 1180, 1184-85 (10th Cir. 1989)).


                                                     13
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 14 of 30




4033-SAC, attached as Exhibit 3 hereto and subject to judicial notice herein as per Fed.

R. Civ. P. 201, Judge Crow of this District dismissed Haulmark’s ADA lawsuit against

individuals Senate President Susan Wagle and House Speaker Ron Ryckman for lack of

standing/redressability and for failure to state a claim under Ex parte Young, finding that

the Complaint “does not allege that Wagle in her official capacity . . . will take an action

or actions to cause injury to plaintiff or has the power as Senate President . .. to enact the

accommodations he seeks. . ..Therefore, plaintiff has failed to adequately allege a future

injury fairly traceable to their actions or that a favorable decision against Wagle or

Ryckman would redress the injuries he claims. The court concludes that plaintiff does not

have standing to bring this action against Wagle and Ryckman and that he has failed to

properly allege a claim for prospective relief under Ex parte Young.”33 The same is true

as to Haulmark’s similar claim against Tom Day.

       Specifically, while the Complaint refers to past events, the Complaint does not

clearly allege facts demonstrating that Day “will take an action or actions to cause injury

to plaintiff” in the future. As was true in Haulmark’s prior case against Senate President

Wagle and House Speaker Ryckman, standing and redressability are lacking, as well as a

viable Ex parte Young         claim. Applying the test from Sanders, as in Sanders and

Haulmark’s prior suit, Haulmark’s lawsuit is against the entity, here the State Legislature

itself. Haulmark’s Complaint that he is entitled to interpreters without prior request and

captioning that is 100% accurate and in perfect English fails to state a claim under the

ADA, which provides a public entity need only take appropriate steps to provide effective




33Order, Haulmark v. State of Kansas, 20-4033-SAC (D. Kan. Sept. 30, 2020), at 7, attached as Exhibit 3
hereto.

                                                  14
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 15 of 30




communication34 and meaningful access.35 Further, with the Kansas VSP, the audio only

files complained of will be eliminated and replaced by real-time closed captioning that is

ADA-compliant. There is no “ongoing violation of federal law” and nothing to order Day

to do. Although the requested injunctive relief is vague, any requested order that would

interfere with how the Legislature functions would implicate special sovereign interests

of the State and would be an order that should not issue. 36 Similar to Sanders and

Haulmark’s prior action, this action against Day should be dismissed.

        As pointed out with the State and LAS, there is no existing case or controversy,

particularly for mandatory prospective injunctive relief or declaratory relief.37 The

requested mandatory injunction at page 26, (iii), appears to be a request for captioning

on streaming content, a request that is addressed in the KS VSP, 38 which was initially

authorized by LCC resolution in December 2019.39 The policy of ADA compliance and

ADA notice which are the subject of the requested mandatory injunction, pp. 25-27, (i),

(ii) and (vi), already exist.40 “There is no point in ordering an action that has already

taken place.”41 Haulmark’s requested mandatory injunctions would have no effect in the

real world.42 The mandatory injunction requested in paragraphs (iv) and (v) at page 26 as



34 28 CFR § 35.160(a)(1).
35 Alexander v. Choate, 469 U.S. 287, 301 (1985).
36 See Doc. 14, at notes 110-11.
37 Davis v. Morris-Walker, LTD, 922 F.3d 868, 870 (8th Cir. 2019) (affirming district court dismissal of

Title II action complaining about lack of ADA designated parking spaces at a restaurant where spaces were
added); Crews v. Sawyer, No. 19-2541-JWB, 2020 WL 1528502, at ** 3-4 (D. Kan. Mar. 31, 2020)
(dismissing a prisoner’s lawsuit seeking medical treatment where the Bureau of Prisons had already agreed
to provide the requested treatment) (citing Jordan v. Sosa, 654 F.3d 1012, 1029 (10th Cir. 2011)).
38 Weis Dec., at ⁋ 8; Weis Exh. B, ITEC Policy 1210; Doc. 1, at ⁋ 35.
39 Day Exh. A, Day Dec., ⁋ 3.
40 Doc. 1 at ⁋ 15; Pltf’s Exh.1; ⁋ 35.
41 Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1111-12 (10th Cir. 2010) (citing S.

Utah Wilderness Alliance v. Smith, 110 F.3d 724, 728 (10th Cir. 1997)).
42 Crews v. Sawyer, No. 19-2541-JWB, 2020 WL 1528502, at ** 3-4 (D. Kan. Mar. 31, 2020) (dismissing a

prisoner’s lawsuit seeking medical treatment where the Bureau of Prisons had already agreed to provide
the requested treatment) (citing Jordan v. Sosa, 654 F.3d 1012, 1029 (10th Cir. 2011)).

                                                   15
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 16 of 30




to “alleged past violations” is not the proper subject of future prospective injunctive or

declaratory relief under City of Los Angeles v. Lyons43 and progeny.

        The capacity issue relied upon by Judge Crow in Haulmark’s previous case also

holds true as to the claim against Tom Day. As Judge Crow recognized in dismissing

similar claims against Senate President Wagle and House Speaker Ryckman, to attempt

to seek prospective injunctive relief against a state official for alleged ongoing violations

of federal law, where otherwise actionable, the state official must have the power to

perform the act required in order to overcome the jurisdictional bar of the Eleventh

Amendment.44

        Throughout the Complaint as was true with his prior Complaint, Haulmark refers

to the actions complained of as being those of “the Legislature.” The Legislature has not

been named or served here; nor is it established that the Legislature is subject to suit. 45

Day is the Director of an Administrative Office, merely acting at the direction of the

Legislative Coordinating Council as per Kansas statute.46 Although the Complaint alleges

that Day makes decisions as to ADA requests submitted to his office, 47 the Complaint does

not allege that Day is anything other than an administrator and does not allege that Day

has the power to change legislative policies, spend large amounts of money, or otherwise



43 461 U.S. 95, 104-05 (1983); see Barney v. Pulsipher, 143 F.3d 1299, 1306 n.3 (10th Cir. 1998) (“A plaintiff
cannot maintain a declaratory or injunctive action unless he or she can demonstrate a good chance of being
likewise injured in the future”) (quoting Facio v. Jones, 929 F.2d 541, 544 (10th Cir. 1991)); Tyler v. Kansas
Lottery, 14 F. Supp. 2d 1220, 1224 (D. Kan. 1998) (dismissing a Title II case seeking injunctive relief against
the Kansas Lottery for lack of standing (citing Lyons, 461 U.S. at 105). See also O’Shea v. Littleton, 414
U.S. 488, 495-96 (1974) (“Past exposure to illegal conduct does not in itself show a present case or
controversy regarding injunctive relief ... if unaccompanied by any continuing, present adverse effects.”)).
44 Klein v. University of Kan. Medical Center, 975 F. Supp. 1408, 1417 (D. Kan. 1997) (citing Ex parte

Young).
45 Kelly v. Legislative Coordinating Council, 311 Kan. 339, 345, 460 P.3d 832, 848 (2020); State ex rel.

Schmidt v. Kelly, 309 Kan. 887, 891-93, 441 P.3d 67 (2019).
46 K.S.A. 46-1212a.
47 Doc. 1 at ⁋ 14.


                                                      16
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 17 of 30




perform the acts requested in the Complaint. While the Complaint generally recites that

Day or LAS “runs facilities” and “controls rooms,”48 the authority cited does not support

the proposition that Day or LAS itself make policy. For example, Haulmark’s cited

authority is the “Policy for Usage of the Statehouse and Capitol Complex,”49 which merely

provides that LAS controls “the use of” certain rooms in the Capitol in that applications

for use of rooms is to be made to LAS. The Policy itself was approved by the Secretary of

the Kansas Department of Administration, not by LAS or Day.50 As an administrative

officer, Day lacks the capacity to perform the acts requested even if ordered to do so.

Capacity is an issue of state law as per Fed. R. Civ. P. 17(c).

        In a decision cited by Judge Crow, the Honorable Daniel Crabtree of this District

reached a similar conclusion as to a lawsuit seeking relief against the Kansas State Board

of Nursing by merely suing the Board President, an individual, finding that the lawsuit

against the Board President was barred by Eleventh Amendment immunity.51 The Court

first recited the law of Eleventh Amendment immunity, noting that the doctrine of Ex

parte Young would not allow relief as to the Board itself.52 Since no Ex parte Young claim

could be made against the Board itself as an entity of the State of Kansas, the Court

considered whether Plaintiffs could assert such a claim against the Board President

herself. The Court noted that Ex parte Young allows only prospective injunctive relief

against continuing violations of federal law, and does not allow an action based upon




48 Doc. 1, at ⁋ 13.
49 Doc. 1, at ⁋ 13, n.2.
50 Id.
51 Gorenc v. Klaassen, 421 F. Supp. 3d 1131, 1149 (D. Kan. 2019).
52 Id., at 1146 (citing Turner, 561 F. App’x at 663).




                                                    17
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 18 of 30




alleged violations of the law in the past.53 The Court noted that without an ongoing

violation of federal law, the lawsuit is deemed barred by State sovereign immunity.54 The

Court also noted that the state official must have the power to perform the act required to

escape the jurisdictional bar of the Eleventh Amendment.55

        After referring to Barrett v. University of New Mexico Board of Regents,56 the

Court in Gorenc found that the Complaint referred to the Board itself as the entity whose

actions were complained of.57 The Court found the Complaint did not allege that the

Board President had the ability to act alone.58 The Court found that the relief requested

by the Complaint would require action by the entire Board as a body. 59 The Court

concluded that the Plaintiff’s claims against the individual defendant were barred by

Eleventh Amendment immunity, stating:

        So applying the Barrett analysis, defendant Klaassen alone does not have the
        necessary power to perform the act required in order to overcome the jurisdictional
        power of the Eleventh Amendment. Plaintiff’s claims could be asserted against the
        [Board] itself, but not in federal court as the board is entitled to sovereign
        immunity. So plaintiffs’ Complaint does not meet the Ex parte Young
        requirements to overcome the sovereign immunity bar and assert their Count II
        claims against Klaassen.”60

        Similarly here, the Complaint complains of acts by “the Legislature,” and in

essence seeks relief from the Legislature, but only names Tom Day, an administrative

officer acting at the discretion of the LCC.61 Under the clear ruling of Barrett, as also

construed in Gorenc v. Klaassen and by Judge Crow in Haulmark’s previous action, Ex



53 Id., at 1147.
54 Id. (citing Johns v. Stewart, 57 F.3d 1544, 1552 (10th Cir. 1995)).
55 Id.
56 No. 13-2139, 562 Fed. Appx. 692 (10th Cir. 2014),
57 Id., at 1149.
58 Id.
59 Id.
60 Id., at 1149-50.
61 K.S.A. 46-1212a.


                                                      18
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 19 of 30




parte Young does not apply to allow a suit against Day in this instance where he lacks the

capacity to “redress” Haulmark’s alleged injury.

     III.   The Complaint Should Be Dismissed for Failure to State a Claim

        In addition to the jurisdiction issues, Haulmark’s Complaint fails to state a

plausible claim for relief as to Day.

        First, the Complaint does not allege that Day constitutes a “public entity” within

the meaning of Title II of the ADA.62 Failure to allege a defendant is a public entity is itself

cause for dismissal.63 The statutory language does not include individuals; rather, it

speaks only in terms of entities. Title II of the ADA provides: “[s]ubject to the

provisions of this subchapter, no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the

benefits of services, programs, or activities of a public entity, or be subjected

to discrimination by any such entity.” 64 42 U.S.C. § 12131(1) states: “’public entity’

means – (A) any State or local government; (B) any department, agency, special purpose

district, or other instrumentality of a State or States or local government, and (C) the

National Railroad Passenger Corporation . . ..”65 If Congress had intended to include

individuals or individual officials within the definition of “public entity” it easily could

have so provided but did not. Based upon the statutory language alone, Day is not a

“public entity” subject to suit under Title II of the ADA.66                    Nor are the activities



62 Compare Doc. 1, at ⁋⁋ 12-13, with 14 (alleging that the State and LAS are “public entities” but not making
a similar allegation as to Tom Day).
63 See Thurston v. U.S. Behav. Health, No. 96-3205, 124 F.3d 312, 1997 WL 577429, * 1 (9 th Cir. Sept. 12,

1997) (affirming dismissal of ADA complaint where it failed to allege that defendant was a public entity).
64 42 U.S.C. § 12132.
65 Accord 28 C.F.R. § 35.104.
66 Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1289, 1292-93 (11th Cir. 2005) (court-appointed individual

guardian was not a “public entity” for purposes of the ADA and also was not acting under color of state
law); Alsbrook v. City of Maumelle, 184 F.3d 999, n.8 (8th Cir. 1999) (citing cases including Butler v. City

                                                     19
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 20 of 30




complained of in the Complaint Day’s activities; rather, they are those of the Legislature

itself.67 Day is not the Title II “public entity” for purposes of Haulmark’s claims.

        Admittedly, Courts have tended to avoid the statutory language issue, simply

applying the mantra of “Ex parte Young” as to official capacity claims, which of course

only allows prospective injunctive relief, not damages. Even under that argument as

stated above, Ex parte Young does not allow even prospective injunctive relief in this

instance where there is nothing ongoing to be enjoined (even if Day had the capacity to

redress Haulmark’s various issues, which he does not). Haulmark’s complaints about the

existence of audio-only files and the lack of real-time captioning are being addressed

through the KS VSP. The Complaint does not even reflect that Haulmark has made a

request for accommodation since the start of the 2021 Legislative Session. As shown in

the response to Haulmark’s Motion for Temporary Restraining Order,68 incorporated by

reference herein to the extent applicable, there is no basis for mandatory injunctive relief,

and certainly not under the high standard applicable to such claims as stated in Tyler.69

        Second, if Haulmark is claiming that the prior notice requirement violates Title II,

Day adopts and incorporates by reference the argument made in the State’s and LAS’

Motion to Dismiss that a complaint about a prior notice requirement for accommodation

requests fails to state a plausible claim for relief under Title II.70




of Prairie Village, 172 F.3d 736, 744 (10th Cir. 1999) (individual defendants may not be liable for alleged
violations of the ADA)).
67 See Doc. 1.
68 Doc. 14.
69 Tyler v. City of Manhattan, 857 F. Supp. 800, 820 (D. Kan. 1994) (citations omitted).
70 Doc. 19, at 17-19.




                                                    20
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 21 of 30




        Third, Haulmark’s contention that the ADA is violated whenever a disabled

individual does not receive exactly what he or she requests or when the accommodations

offered by the public entity are not “perfect” or “errorless” fails to state a claim.

        A public entity is asked to make reasonable or appropriate modifications and

accommodations to allow the disabled to participate in its programs but is not required

to make fundamental or substantial modifications to its programs or to incur an undue

burden.71 The public entity is to take “appropriate steps” to provide for effective

communication72 and “and shall furnish appropriate auxiliary aids and services were

necessary to afford individuals with disabilities . . . an equal opportunity to participate in

. . . a service, program or activity of a public entity.”73 While the disabled person’s

preference is considered, the type of auxiliary aid which is appropriate will vary with the

situation.74 The regulation contains a non-exhaustive list of options for appropriate

auxiliary aids.75 The disabled person is not entitled to the accommodation he or she

prefers.76 The     ADA does not require “equal results.”77 The ADA does not require




71 Alexander v. Choate, 469 U.S. 287, 300 (1985); 28 CFR § 35.130(b)(7).
72 28 CFR §35.160(a)(1).
73 28 CFR § 35.160(b)(1).
74 28 CFR §35.160(b)(2); Cropp v. Laramie County, No. 18-1262, 793 Fed. Appx. 771, 777-78 (10th Cir.

2019).
75 28 CFR §35.104.
76 28 CFR § 35.160(a), (b)(1); Cropp, at 777-85; Havens v. Colorado Dept. of Corrections, 897 F.3d 1250,

1265 (10th Cir. 2018) (citing Barber v. Colorado Dept. of Revenue, 562 F.3d 1222, 1232 (10th Cir. 2009);
Nunes v. Mass. Dept. of Corrections, 766 F.3d 136, 146 (1st Cir. 2014) (a disabled person is “entitled to
reasonable accommodation, not to optimal ones fine-tuned to his preferences,” citing JD ex rel. JD v.
Pawlet School Dist., 224 F.3d 60, 71-72 (2d Cir. 2000) (disabled child’s parent’s request for an
accommodation for the “best” education failed to state a claim)); Barber, 562 F.3d at 1228-32; Memmer v.
Marin County Courts, 169 F.3d 630, 633-34 (9th Cir. 1999).
77 Alexander v. Choate, 469 U.S. at 304; Havens v. Dept. of Corrections, 897 F.3d 1250, 1263 (10th Cir.

2018).

                                                   21
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 22 of 30




perfection.78 The standard is one of “meaningful access”79 or whether the accommodation

offered by the public entity was objectively reasonable. 80 “[T]the ADA's reasonable

accommodation requirement usually does not apply unless ‘triggered by a request.’”81 A

plaintiff bears the burden of showing discrimination and that the accommodations

offered were not reasonable.82 Requests for mandatory injunctive relief are subject to an

even higher standard and are granted only “under compelling circumstances”83 such that

even where the Court may be of the view that the law has been violated, if a public entity

is making “dutiful progress,” the Court should “exercise restraint” and withhold injunctive

relief.84

        Haulmark cannot meet his burden of demonstrating that what Tom Day offered to

him was not reasonable or appropriate.85 The Complaint recites only a single instance

where a qualified interpreter was not provided but admits Haulmark gave no prior notice

of the request as per LAS’ ADA policy.86 Haulmark’s demand for hundreds of professional

and “errorless” transcripts for each and every legislative proceeding is not a reasonable

request.87 More than once, Day offered to provide transcripts for specific proceedings of




78 Cropp, at 784-85 (citing Silva v Baptist Health of S. Fla., Inc., 856 F.3d 824, 834, 835 n.7 (11th Cir.
2017)(noting that ADA does not require “perfect communication”; explaining that defendant was only
required to provide plaintiff with auxiliary aid that was “sufficient to ensure a level of communication ...
substantially equal to that afforded to non-disabled” individuals (emphasis omitted)); Hans v. Board of
Shawnee County Comm’rs, No. 16-4117-DDC, 2018 WL 1638503, * 19 (D. Kan. Apr. 5, 2018) (citing Silva).
79 Alexander v Choate, 469 U.S. at 301; Havens, at 1263.
80 Barber v. State of Colorado Dept. of Revenue, 562 F.2d 1222, 1229-30 (10th Cir. 2009).
81 Kiman v. New Hampshire Dep't of Corr., 451 F.3d 274, 283 (1st Cir. 2006) (citing and quoting Reed v.

LePage Bakeries, Inc., 244 F.3d 254, 261 (1st Cir.2001)).
82 Havens, at 1263; Memmer, at 634.
83 Tyler v. City of Manhattan, 857 F. Supp. 800, 820 (D. Kan. 1994) (citations omitted).
84 Id. (citation omitted).
85 Barber, at 1228-32; Memmer v. Marin County Courts, 169 F.3d 630, 633 (9th Cir. 1999) (Plaintiff “must

establish the existence of specific reasonable accommodations” that the public entity failed to provide).
86 Doc. 1, at ⁋⁋ 28-31, referring only to a single instance upon which an interpreter was not provided when

no prior request was made as per the Notice.
87 Day Declaration, Exhibit L, a complete copy with attachments of Plaintiff’s Exhibit # 6.


                                                    22
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 23 of 30




interest to Haulmark.88 The Complaint does not show that Haulmark engaged in an

interactive process with Day; or that Day refused to engage with Haulmark (quite the

opposite). The Complaint and attached exhibits do not demonstrate that Haulmark made

Day aware why the hundreds of errorless transcripts of every single legislative proceeding

were necessary to provide effective communication as to any particular bills he may have

been following; the Complaint does not allege that Haulmark told Day he was following

certain bills and asked for information as to specific bills, as that certainly would have

been provided. The Complaint does not reflect that Haulmark explained why any alleged

imperfection in the YouTube captioning enabled him entirely unable to understand the

substance of what was occurring as to any specific bill of interest.

       Haulmark’s demands for “errorless” transcripts in perfect English with “100%

accurate” captions also fail to state a claim under Title II as perfection is not the standard.

Rather, the accommodation need only be objectively reasonable, offering the opportunity

for meaningful access.89 Demands similar to Haulmark’s were dismissed in Makeen v.

Colorado,90 Hans v. Shawnee County Board of Commissioners91 and Dobard v. San

Francisco Bart Area Rapid Transit Dist.92

       In Makeen, Plaintiff argued that his rights under Title II were violated because his

disability was inadequately accommodated at various state court hearings.93 To

accommodate a disability, Makeen requested a notetaker be provided for hearings in five


88 Plaintiff’s Exhibits ## 7, 12, 15.
89 Barber v. State of Colorado Dept. of Motor Vehicles, 562 F.3d 1222, 1229-30 (10th Cir. 2009); see
Alexander v Choate, 469 U.S. at 301; Havens v. Colorado Dept. of Corrections, 897 F.3d 1250, 1263 (10th
Cir. 2018).
90 No. 14-cv-3452-WJM-CBS, 2016 WL 8470186, at ** 9-10 (D. Colo. Sept. 16, 2016) (dismissing a Title II

claim where Plaintiff alleged the ADA was violated because the notetaker wrote on purple paper and the
notes were not verbatim, finding the notes sufficient as an accommodation).
91 No. 16-4117-DDC, 2018 WL 1638503 (D. Kan. April 5, 2018), aff’d, 775 Fed. Appx. 953 (10th Cir. 2019).
92 No. C-92-3563-DLJ, 1993 WL 372256 (N.D. Cal. Sept. 7, 1993).
93 2016 WL 8470186, at * 1.


                                                  23
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 24 of 30




separate civil court matters, but specifically requested that the court hire his wife or an

attorney to serve as notetaker (and pay the attorney the attorney’s hourly rate for this

service).94 In two of the five proceedings, there was an issue with the notetaker

appearing.95 In the three other cases, Plaintiff complained that the notetaker was

incompetent for various reasons, including that the notetaker did not take down the

proceedings “word for word,” used an iPad to take notes, or wrote on purple paper. 96

Defendants moved to dismiss. The Court found that Plaintiff had failed to state a claim

under the ADA or the Rehabilitation Act. The Court found that Plaintiff requested a

notetaker and was provided a notetaker.97 The Court noted that “[a] reasonable

accommodation need not be ‘perfect,’ nor the ‘one most strongly preferred’ by the

plaintiff.”98 The Court stated: “Plaintiff’s allegations, even taken as true, at most show that

he was provided less-than-perfect accommodations, since his note takers captured

significant information but less than every word, and in one case the color of the paper

prevented him from reading the notes as they were being taken down, but he does not

allege that he was unable to read the notes shortly thereafter. Moreover Plaintiff does not

allege the limitation in his participation . . . denied him effective access to the court

overall, nor how any limitations in the effectiveness of his note takers ultimately denied

him a meaningful opportunity to appear and be heard in the courts.”99 The Court also

found that Plaintiff had not shown the State intentionally discriminated against him for

purposes of damages.100


94 Id., at * 2.
95 Id.
96 Id., at * 3.
97 Id., at * 9.
98 Id. (citation omitted).
99 Id.
100 Id., at * 10.


                                              24
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 25 of 30




        In Hans v. Board of Shawnee County Commissioners, Judge Crabtree of this

District granted summary judgment to defendants on Plaintiff’s Title II claim for damages

based upon an alleged failure to accommodate her deafness at the jail by providing a sign

language interpreter, finding that Plaintiff had failed to show intentional discrimination

by the jail and that the jail had communicated with plaintiff “using a combination of

written notes, gestures, and verbal utterances,” which , although not perfect, was effective

under the circumstances.101

        In Dobard’s case he alleged the ADA was violated because he did not receive the

computer-aided transcription aid which he requested to access the Board meetings. 102

The Court dismissed the Complaint for failure to state a claim and also held that the

request for injunctive relief was moot because the Board was providing Dobard a means

to access the Board meetings in question.103 The Court found that the ADA required

nondiscrimination, but did not require an identical result be achieved, citing to the ADA

regulations.104 The Court noted that the issue turned on Dobard’s argument was that he

was entitled to receive his choice of accommodation or means used, while BART argued

that it need only provide some means of assuring effective communication.105 The Court

held that the law was consistent with BART’s position, finding that BART had provided

aids and services, including interpreters, and that BART had discretion in how to meet

the goal.106 “The use of the most advanced technology is not required.”107




101 No. 16-4117-DDC, 2018 WL 1638503, at ** 19-20 (D. Kan. April 5, 2018), aff’d, 775 Fed. Appx. 953 (10th
Cir. 2019).
102 Id., at * 1.
103 Id., at ** 3-4.
104 Id., at * 3 (citing 28 CFR App. B 36.201(a) (1992)).
105 Id.
106 Id.
107 Id. (citing 28 CFR § 36.303(c), App. B.)


                                                   25
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 26 of 30




        Havens v. Colorado Dept. of Corrections108 rejected a Title II claim similar to

Haulmark’s. In Havens, the Tenth Circuit affirmed the district court’s ruling that the

prison was not deliberately indifferent to the disabled prisoner’s rights so as to support a

Title II claim for damages where the prison had offered accommodations and where the

plaintiff had the opportunity for meaningful participation in prison programs, affirming

the district court’s finding that the prisoner was not discriminated against in violation of

Title II even though the prisoner was not placed exactly where he wanted to be placed and

was not given everything he wanted, having been placed in a less accessible facility with

fewer programs.109

        Barber,110 cited in Havens, is another useful example. There, the disabled mother

of a minor driver sued the Department of Revenue, claiming the Department violated

Title II by not agreeing to what the mother wanted – i.e., that the minor’s grandfather be

allowed to supervise the minor’s driving. State law required that a minor driver practice

driving with a licensed driver who had to be a “parent, step parent, or guardian.”111 The

district court found that the claims for injunctive relief were moot and granted judgment

for DMV on the damage claims.112 The Circuit affirmed, finding that DMV was not

deliberately indifferent where it offered objectively reasonable alternatives.113 The Circuit

also pointed to the mother’s refusal to engage in any sort of interactive process with DMV

and her insistence that her requested accommodation was the only accommodation

worthy of consideration, finding that the mother had failed in her “obligation to proceed



108 897 F.3d 1250 (10th Cir. 2018).
109 Id.(citing Barber v. State of Colorado, Dept. of Rev., 562 F.3d 1222, 1232 (10th Cir. 2009)).
110 Barber v. Colorado Dept. of Revenue, 562 F.3d 1222 (10th Cir. 2009).
111 562 F.2d at 1224-25.
112 Id.
113 Id., at 1229-30.


                                                     26
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 27 of 30




in a reasonably interactive manner.”114 Finally, the Circuit stated, “the mere fact that the

DMV did not accept Marcia Barber’s suggested resolution does not establish a deliberate

indifference to her situation or her rights.”115

        In Cropp v. Laramie County, Colo., the Tenth Circuit rejected Plaintiffs’ claim that

the ADA entitled them to the precise accommodation they requested – i.e., physical

contact in a jail as a means to effective communication due to Mr. Cropp’s Alzheimer’s

and dementia. The Circuit held that the request for injunctive relief became moot or

Cropp lacked standing when Cropp was released from jail, citing that past events did not

support injunctive relief.116 The Circuit affirmed the district court’s denial of damages,

finding no evidence of intentional discrimination or deliberate indifference in the jail’s

actions.117 In the process, the Circuit discussed the effective communication requirement

stated in the regulations, rejecting the Cropps’ argument that they were entitled to their

preferred means of effective communication and the denial of it meant that the Cropps

had been intentionally discriminated against.118

       The district court found that the Cropps failed to show that the requested physical

contact was necessary, finding that the jail had offered reasonable accommodations and

that the Cropps were not entitled to their preferred accommodation.119 The Circuit agreed,

stating: “we reject Mr. Cropp’s suggestion that the County’s mere failure to provide him

with the precise auxiliary aid he requested necessarily amounts to discrimination—let




114 Id., at 1231 (citing Smith v. Midland Brake, Inc.,180 F.3d 1154, 1172 (10th Cir. 1999)).
115 Id., at 1232.
116 Id. (citing City of Los Angeles v. Lyons, 461 U.S. 95, 104-05 (1983)).
117 Id., at 778.
118 Id., at 777-85.
119 Id., at 777-78 (Selenke v. Med. Imaging of Colo., 248 F.3d 1249, 1263 (10th Cir. 2001) (“[T]he ADA

requires an employer to provide a ‘reasonable accommodation, not the accommodation [the disabled
individual] would prefer.’ ” (quoting Rehling v. City of Chi., 207 F.3d 1009, 1014 (7th Cir. 2000))).

                                                 27
      Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 28 of 30




alone to intentional discrimination via deliberate indifference.”120 The Circuit noted that

the Cropps’ interpretation would rewrite the regulation, 28 CFR § 35.160(b)(1), from a

duty to provide appropriate aids to a duty to provide the aid demanded by the disabled

individual.121 The Court also noted that even if the accommodations offered by the jail

were not effective, the damage claim failed because the Cropps could not show that the

jail knew that there was a substantial likelihood that the offered accommodations were

not effective and made the deliberate choice not to offer the requested accommodation.122

The Court noted that the ADA did not require perfect communication.123 The Circuit

found that even if the Cropps could show that the accommodations offered by the jail were

less effective than the physical contact visit, the Cropps could now show that the jail knew

that the offered accommodations would be “wholly ineffective” for ADA purposes.124

        Similar to the Cropps, Marcia Barber, and the prisoner in Havens, Haulmark

cannot show discrimination or damages merely because he did not receive exactly what

he requested –e.g., “100% accurate” captioning in perfect English, or hundreds of

“errorless” transcripts. Haulmark never explained why his preferred accommodation

(professional production of transcripts for each and every single legislative proceeding

with 100% accuracy with no spelling, capitalization or grammar errors) was the only



120 Id. at 780.
121 Id., at 781 (citing McCullum v. Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1146–47 (11th Cir.
2014) (noting that regulations require public entities to furnish auxiliary aids when such aids are
“necessary” and “appropriate,” not when they are “desired” or “demanded” (quoting § 35.160(b)(1))).
122 Id., at 782 (citing McCullum, at 1147).
123 Id., at 784-85 (citing Silva v Baptist Health of S. Fla., Inc., 856 F.3d 824, 834, 835 n.7 (11th Cir.

2017)(noting that ADA does not require “perfect communication”; explaining that defendant was only
required to provide plaintiff with auxiliary aid that was “sufficient to ensure a level of communication ...
substantially equal to that afforded to non-disabled” individuals (emphasis omitted)).
124 Id., at 784-85 (emphasis in original)(citing § 35.160(a)(1), (b)(1); cf. Barber, 562 F.3d at 1230–31

(holding that defendant did not act with deliberate indifference when it refused to provide plaintiff with
requested accommodation, in part because defendant offered plaintiff “another objectively reasonable
alternative”)).

                                                    28
         Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 29 of 30




means to achieve meaningful access so that he could follow specific bills of interest, bills

which were never identified.125

           Here Haulmark received qualified interpreters, offers of specific transcripts of

interest, auto-generated captioning on the YouTube postings and now real-time closed

captioning through the Kansas Virtual Statehouse Project. That is all the ADA requires –

objectively reasonable accommodation. There is no plausible claim for discrimination as

to Tom Day.

                                         Conclusion

           Haulmark’s Complaint fails to present a justiciable case or controversy or a basis

for standing, particularly as to the mandatory prospective injunctive relief requested as

to Day. There is no ongoing violation of federal law for purposes of Ex parte Young.

Assuming jurisdiction, Haulmark’s Complaint fails to state a plausible claim for

discrimination because the ADA does not entitle the requestor to whatever he or she

requests and a demand for perfection fails to state a plausible claim under the ADA. Day

offered reasonable accommodations upon request, even assuming Day were a “public

entity” under Title II, which has not been sufficiently pled. The Complaint against Tom

Day should be dismissed for lack of jurisdiction and/or failure to state a claim.

                                             Respectfully submitted,

                                             OFFICE OF ATTORNEY GENERAL
                                             DEREK SCHMIDT

                                             /s M.J. Willoughby
                                             M.J. Willoughby, KS 14059
                                             Assistant Attorney General
                                             120 SW 10th Avenue, 2nd Floor
                                             Topeka, Kansas 66612-1597
                                             Phone: (785) 296-2215l Fax: (785) 291-3767

125   See Cropp, at 777, 783.

                                               29
     Case 5:20-cv-04084-EFM-TJJ Document 25 Filed 03/10/21 Page 30 of 30




                                           Email: MJ.Willoughby@ag.ks.gov
                                           Attorney for Tom Day, Director of Legislative
                                           Administrative Services, sued in his Official
                                           Capacity

                             CERTIFICATE OF SERVICE

       I certify that on March 10, 2021, the foregoing was electronically filed with the clerk
of the court using the CM/ECF system, which will send a notice of electronic filing to all
participants, and a copy served upon Plaintiff by first-class mail postage prepaid
addressed to:

       Chris Haulmark, 600 S. Harrison St., Apt. # 11, Olathe, KS 66061, Plaintiff pro se.

                                           /s M.J. Willoughby
                                           M.J. Willoughby
                                           Assistant Attorney General




                                             30
